Title: From Abigail Smith Adams to John Adams Smith, 1808
From: Adams, Abigail Smith
To: Smith, John Adams



Dear John
ca. 1808

I always feel most disposed to write when I have just received a Letter. Yet that is not the case now, but what is very similar to it. I have just read one from you to your Grandfather in which you mention Judge Bensons having commenced a course of Law Lectures and express a wonder at what could be his object as he does not receive any pecuniary reward. From the knowledge I have of Judge Benson and his Character, I should not hesitate to say that his object is the benefit and instruction of those Youths, who are more eager to obtain knowledge, than to pursue pleasure. of that number I believe my dear Grandson to be. Rollin tell us that it was the a custom observed among the Romans to make the houses of old Lawyers the School of the Youth designed for the Bar. What can be more worthy a Great orator than, to conclude the glorious course of his pleading by so honorable a function, like an old experienced pilot to point out to the young Students the course they are to steer and the Rocks they must shun. Such I presume are the motives and views of Judge Benson.
As a few days since I was reading upon this subject, it may not be unacceptable to you to receive a few of the Hints for the rule of your conduct. The first and principle thing, is to form a Grand Idea of your profession. It is a profession which qualifies a Man best for the chief employments of the State. What esteem does it not gain those who distinguish themselves in it, either in pleading or giving counsel. Is there any finer sight, than to see a numerous auditory, attentive, immoveable, and as it were hanging upon the Lips of a pleader, who manages speech common to all with so much art that he charmes and ravishes the minds of his hearers, and makes himself absolute master over them. But beside this Glory which would be Trifling enough were there no other motive, what solid glory joy is it for a virtuous man to think he has received a talent from God, which makes him the Sanctuary of the unfortunate, the protector of Justice: and enables him to defend the lives, fortunes, and honours of his Brethren? I am convinced that a Genius is the first and most necessary quality for a pleader but I am also certain that study is of the utmost importance. Tis like a second nature, and if it does not impart a Genius to him who had none before, it rectifies, polishes, improves and invigorates it—These are the observations of Rollin. I have heard your Uncle J Q Adams observe, that most of our public speakers both in our National Legislature, and at the Bar, are very deficient in point of Literature. It is polite Literature which embellishes and enriches the understanding, which diffuses a delicacy and beauty over discourse, and imparts a “charm beyond the reach of art.” To imbibe Rhetoric from the very fountain, to consult able masters, to read carefully the ancient and moderns, to be constantly employd in composing and translating and to make the Greek language a particular study.—these were the exercises which Cicero thought necessary to form the great orator. It is reported of Demosthenes that he coppied Thucydides’s history eight times with his own hand, in order to make his Stile more familiar to him. What ever you undertake my dear Son strive to excell in: I am glad to see your mind so much engaged in the pursuit of knowledge. It is a young Mans best security against temptation, and dissipation.
I had a Letter last week from your Sister Caroline. She is well and assures us that your uncle is upon the recovery. We are all in good health at present. It is probable you will see your uncle J. Q. Adams in about three weeks he is going to Washington to the Supreme Court in a cause of consideral concequence—I shall leave politicks at present to the Statesmen, recommending however to you to: read all the debates and speeches you can procure upon both sides of the Great Subjects, which now agitate and embarrass our Country.
